PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,260,413
Issue Date: September 4, 2012
Application No. 12/686,064
Filing or 371(c) Date: January 12, 2010
Attorney Docket No. 0004116.0010
For: RESUSCITATION AND LIFE SUPPORT SYSTEM, METHOD AND APPARATUS 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed July 1, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of David A. Boag, appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is DISMISSED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5 years, and 11.5 years from the date of issuance. A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. The petition lacks items (1) and (2) above regarding the 7.5 year maintenance fee.

Regarding item (1), a statement of unintentional delay has not been made regarding the 7.5 year maintenance fee. A review of the record shows that petitioner submitted a petition for revival of a patent abandoned unintentionally under the provisions of 37 CFR 1.137(a). If petitioner intended to file a petition under the provisions of 37 CFR 1.378(b), to accept the unintentionally delayed payment of the maintenance fee, petitioner used the incorrect form. A blank copy of the correct form is attached.

Regarding item (2), payment of the appropriate maintenance fees have not been submitted. Currently, the maintenance fee due is: $1,880 for the payment of the 7.5 year maintenance fee.

In summary, the fees due are: $1,880, small entity payment of the 7.5 year maintenance fee and $1,050 for the small entity petition fee for a total of $2,930. Petition submitted a payment of $1,050  on July 1, 2022, with the instant petition. A balance of $1,880 remains and is due.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1




Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petitions 

Attachment: 	blank copy of Petition to Accept Unintentionally Delayed Payment of 
		a Maintenance Fee

cc: 	DAVID A. BOAG
	447 BROADWAY
	SUITE 2-270
	NEW YORK, NY  10013 
		                                                                                                                                                                                                       


    
        
            
        
            
        
            
    

    
        1 .http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).